DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendment filed 12/27/2021 has been entered. Claims 18, 20, 25, and 35 are amended, and no claims have been added or cancelled. Accordingly, claims 18-35 are pending and are under examination.
The amendments to claims 18 and 20 overcome the previous Claim Objections, which are hereby withdrawn.
The amendment to claim 25 overcomes the previous 112(b) rejection, which is hereby withdrawn.
Drawings
The drawings were received on 12/27/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-30 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Werz et al (US 20090235715 A1; of record) in view of Yamano et al. (US 20140144560 A1; of record).
Regarding claims 18 and 25-26, Werz teaches a method for selectively forming at least one region of a gasket sheet metal layer (meeting the claimed “first forming operation”), wherein a combustion chamber opening is punched out from a sheet metal layer [0045]. In para. [0045], Werz only teaches that the combustion chamber opening is punched out of the cylinder head gasket, but does not state that the cylinder head gasket is punched out; thus, it is understood that at the time the combustion chamber opening is punched out, the cylinder head gasket has already been cut to size beforehand at ambient temperature, which meets the claimed “blank that has been cut to size beforehand”.
Werz does not specify whether the combustion chamber punching occurs after heating or cooling; thus, it is understood that at this point, the sheet metal is neither heated nor cooled, which means the sheet metal is at ambient temperature.
Because the cylinder head gasket and combustion chamber openings have already been punched out, the edges near the punching/cut areas are also understood to have underwent strain hardening; this is evidenced by [0002] and [0046], which states “cracks oriented approximately radially to the axis 10' of the combustion chamber opening 12' could develop in the radially outer edge region of the upper half of the stopper 18' during the process of crimping over the sheet metal layer” [0046]. Cracking occurs when excessive deformation is performed on a hardened region.
Werz teaches heat treating the sheet metal layer 14’ in that region thereof forming the upper half of the stopper, because otherwise cracks oriented approximately radially to the axis 10' of the combustion chamber opening 12' could develop in the radially outer edge region of the upper half of the stopper 18' during the process of crimping over the sheet metal layer [Abstract],[0046], meeting the claimed “heating an edge region” limitation.
in claim 18), “600°C to a solidus temperature” (in claim 25), and “transformation temperature Ac1 temperature to a solidus temperature” (i.e. about 725-1500°C) (in claim 26), these limitations are met by Werz’s temperature of “approximately” 700-900°C within a shortest period of time [0014], which overlaps with the claimed temperature ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Werz teaches that the time period for the application of the electromagnetic field (for heating) is at most 2 seconds [Abstract], [0007], which overlaps with the instantly claimed range of maximal 10 seconds. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
As discussed above, the application time of the heat (via induction heating) is at most approximately 2 seconds [Abstract], and the sheet is preferably cooled quickly (1 second to 1 minute) before forming [0019].  This suggests that the material is formed at ambient temperature, because the sheet is cooled before forming, meeting the claimed “first forming operation at ambient temperature”.
Werz is silent regarding the limitation of “subjecting the edge region after being heated at any time to a second forming operation or further forming operations…heat treatment”.

Although Yamano’s invention is directed to hot press forming, the purpose of performing hot press forming rather than cold press forming is that cold press forming results in work hardening [0052]. As discussed above, Werz’ invention avoids the issue of work hardening because prior to forming, the workpiece is subjected to heating which reduces the hardness of the metal workpiece [0006]. Thus, modifying Werz to include Yamano’s method of performing forming a plurality of times would result in heating the workpiece prior to each of the plurality of forming steps. Absent an indication or evidence to suggest that repeating the forming step(s) or performing a second forming operation is unconventional and/or yields unexpected results, simply repeating steps is well-understood, routine, and conventional activity, and is therefore obvious (MPEP 716.02(a); 2106.05(d) I).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werz to include Yamano’s method of performing forming a plurality of times, in order to form a member having complicated shape (see, for example, Figs. 1-2 of Werz) while avoiding the conventional cold-forming issue of work hardening.
Regarding claims 19-20, Werz and Yamano teach the method as applied to claim 18 above.
As discussed above, in para. [0045], Werz only teaches that the combustion chamber opening is punched out of the cylinder head gasket, but does not state that the cylinder head gasket is punched out; thus, it is understood that at the time the combustion chamber opening is claim 19, and “preforming the strip or metal sheet, from which the blank used for the production of the component is cut to size, in a pretreatment step prior to the first forming operation”.
Regarding claims 21-22, Werz and Yamano teach the method as applied to claim 18 above. As discussed above, Werz in view of Yamano discuss that forming can be performed a plurality of times (which meets claim 21). As discussed in the rejection of claim 18 above, modifying Werz to include Yamano’s method of performing forming a plurality of times would result in heating the workpiece prior to each of the plurality of forming steps.
Absent an indication or evidence to suggest that repeating the forming step(s) or performing a second forming operation is unconventional and/or yields unexpected results, simply repeating steps is well-understood, routine, and conventional activity, and is therefore obvious (MPEP 716.02(a); 2106.05(d) I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a part after the second and/or further forming operations, in the case that the part can be obtained after the second and/or further forming operations. 
Regarding claims 23-24, Werz and Yamano teach the method as applied to claim 18 above. Werz teaches that the time period is at most 2 seconds [Abstract], which overlaps with the instantly claimed range of 0.02-10 seconds in claim 23 and 0.1 to 2 seconds in claim 24.
Regarding claim 27, Werz and Yamano teach the method as applied to claim 18 above, and Werz further teaches heating via induction heating [Abstract] [0019].
Regarding claim 28-29, Werz is silent regarding the sheet metal plate having an organic and/or metallic coating (in claim 28), or that the metallic coating contains Zn, Mg, Al, and/or Si (in claim 29).
Yamano discusses using a galvanized steel sheet (galvanized meaning a zinc-containing coating [0153]), which meets the claimed “metallic coating” in claim 28, and Zn of claim 29.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine modify Werz’s steel workpiece to include a galvanic/zinc layer, as doing so would allow for having a corrosion-resistant coating with sufficient ductility to remain intact during forming processes; galvanic/zinc coatings are well-known and common coatings in the art for providing corrosion resistance to steel products.
Regarding claim 30, Werz and Yamano teach the method as applied to claim 18 above.
With regard to the claim limitation of “wherein a heat treatment of the blank, starting from an edge, takes place in a region which corresponds at most to a thickness of the blank”, Werz teaches that the hardness of the sheet metal layer should be decreased throughout the total thickness of the sheet metal layer, and the effects of electromagnetic alternating field (induction heating) on the depth of penetration into the sheet metal layer [0018] in order to ensure the steel sheet is heated throughout its maximal thickness.
Werz further readily appreciates the concept of inductively heating up a localized area using the inductor 20 with a concentrator 22 to restrict heating to only the area under the inductor 20 (or between inductors 20 and 20’) (see paragraphs [0049-0050] and Figs. 3-7D). Limiting the heating region prevents spacing of the sheet metal due to thermal expansion during heating, which may lead to undesirable bulges and/or folds in the metal sheet [0020],[0055].

Regarding claim 33, Werz teaches a method for selectively forming at least one region of a gasket sheet metal layer (meeting the claimed “first forming operation”), wherein a combustion chamber opening is punched out from a sheet metal layer [0045]. In para. [0045], Werz only teaches that the combustion chamber opening is punched out of the cylinder head gasket, but does not state that the cylinder head gasket is punched out; thus, it is understood that at the time the combustion chamber opening is punched out, the cylinder head gasket has already been cut to size beforehand at ambient temperature, which meets the claimed “cutting a blank…ambient temperature”.
Because the cylinder head gasket and combustion chamber openings have already been punched out, the edges near the punching/cut areas are also understood to have underwent strain hardening; this is evidenced by [0002] and [0046], which states “cracks oriented approximately radially to the axis 10' of the combustion chamber opening 12' could develop in the radially outer edge region of the upper half of the stopper 18' during the process of crimping over the sheet metal layer” [0046]. Cracking occurs when excessive deformation is performed on a hardened region.
Werz does not specify whether the combustion chamber punching occurs after heating or cooling; thus, it is understood that at this point, the sheet metal is neither heated nor cooled, which means the sheet metal is at ambient temperature.
Werz teaches heat treating the sheet metal layer 14’ in that region thereof forming the upper half of the stopper, because otherwise cracks oriented approximately radially to the axis 10' of the combustion chamber opening 12' could develop in the radially outer edge region of the upper half of the stopper 18' during the process of crimping over the sheet metal layer [Abstract],[0046], meeting the claimed “heating the edge region” limitation.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Werz teaches that the time period for the application of the electromagnetic field (for heating) is at most 2 seconds [Abstract], [0007], which overlaps with the instantly claimed range of maximal 10 seconds. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
As discussed above, the application time of the heat (via induction heating) is at most approximately 2 seconds [Abstract], and the sheet is preferably cooled quickly (1 second to 1 minute) before forming [0019].  This suggests that the material is formed at ambient temperature, because the sheet is cooled before forming, meeting the claimed “first forming operation at ambient temperature”.

Yamano describers hot press forming steel members (Abstract), wherein the hot press forming can be performed a plurality of times, thereby allowing a member having a complicated shape to be formed, and allowing dimensional accuracy to be improved [0098]. 
Although Yamano’s invention is directed to hot press forming, the purpose of performing hot press forming rather than cold press forming is that cold press forming results in work prior to forming, the workpiece is subjected to heating which reduces the hardness of the metal workpiece [0006]. Thus, modifying Werz to include Yamano’s method of performing forming a plurality of times would result in heating the workpiece prior to each of the plurality of forming steps. Absent an indication or evidence to suggest that repeating the forming step(s) or performing a second forming operation is unconventional and/or yields unexpected results, simply repeating steps is well-understood, routine, and conventional activity, and is therefore obvious (MPEP 716.02(a); 2106.05(d) I).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werz to include Yamano’s method of performing forming a plurality of times, in order to form a member having complicated shape (see, for example, Figs. 1-2 of Werz) while avoiding the conventional cold-forming issue of work hardening.
Regarding claims 34-35, Werz and Yamano teach the method as applied to claim 33 above. Werz teaches that the time period is at most 2 seconds [Abstract], which overlaps with the instantly claimed range of 0.02-10 seconds in claim 34 and 0.1 to 2 seconds in claim 35.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Werz in view of Yamano, as applied to claim 18 above, and further in view of Breur et al. (US 20160368094 A1).
Regarding claim 31, Werz, and Yamano are silent regarding “flushing an area about the edge region with inert gas during and optionally before and/or after undergoing heat treatment from protection against oxidation”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Werz in view of Yamano with the method of Breur of using an inert gas during heating of steel; doing so prevents oxidation of the steel, which prevents the steel from becoming brittle and prone to cracking.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Werz in view of Yamano, as applied to claim 18 above, and further in view of Kochi et al. (US 20150285410 A1).
Regarding claim 32, Werz and Yamano are silent regarding the claimed steel alloy composition.
Kochi discloses a spring steel (Abstract) comprising (all in wt %) 0.2-0.7% C, 0.5-3% of Si, 0.1-2% of Mn, 0-0.1% of Al, and a balance of iron [0016], which overlaps with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werz in view of Yamano by using simple substitution of Werz’s spring steel with Kochi’s spring steel, to predictably obtain a gasket (Werz, Abstract) having Kochi’s above spring steel composition.

Citation of Pertinent Prior Art
Kuwabara et al. (JPH07303919A; English machine translation cited and attached) is reasonably pertinent to instant claim 30. It is noted that the current claim language of claim 30 is broad such that the BRI of “starting from an edge” would encompass any edge of the sheet/workpiece.
Kuwabara teaches a method for removing residual strain using heating [0002],[0004-0005], such as, for example, by high-frequency heating (interpretable as induction heating), or by other heating means [0013].
Kuwabara discusses performing energization only on the bent portion B (i.e. the only portion of the product that underwent strain hardening) of the molded product W (see Fig. 3B prima facie expected that the strain-hardened region would be at a distance that maximally corresponds to a thickness of the plate, in view of the method otherwise being substantially similar.
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
With regard to the applicant’s argument that the applicant disagrees with the examiner’s conclusion/‘understanding’ that the cylinder head gasket of Werz has already been cut to size beforehand at ambient temperature (see first paragraph on page 9 of arguments), the applicant’s argument is only based on the position that the only teaching for this is found in the applicant’s disclosure. On the other hand, the examiner has articulated in the previous and current 103 rejections a rationale for arriving at this ‘understanding’. That is, in para. [0045], Werz only teaches that the combustion chamber opening is punched out of the cylinder head gasket, but does not state that the cylinder head gasket is punched out; thus, it is understood that at the time the combustion chamber opening is punched out, the cylinder head gasket has already been cut to 
The applicant’s argument that Werz teaches heating a region that is “to be formed”, while the claimed invention teaches heating a region that is already formed (see second paragraph on page 9 of arguments) is respectfully not found persuasive. Werz teaches both; the claimed invention does not preclude additional steps from being performed, such as performing an additional forming step after a previously-formed region has been heated. As discussed in the 103 rejection above, because the cylinder head gasket and combustion chamber openings have already been punched out, the edges near the punching/cut areas are also understood to have underwent strain hardening; this is evidenced by [0002] and [0046], which states “cracks oriented approximately radially to the axis 10' of the combustion chamber opening 12' could develop in the radially outer edge region of the upper half of the stopper 18' during the process of crimping over the sheet metal layer” [0046]. Cracking occurs when excessive deformation is performed on a hardened region. Werz teaches heat treating the sheet metal layer 14’ in that region thereof forming the upper half of the stopper, because otherwise cracks oriented approximately radially to the axis 10' of the combustion chamber opening 12' could develop in the radially outer edge region of the upper half of the stopper 18' during the process of crimping over the sheet metal layer [Abstract],[0046], meeting the claimed “heating an edge region” limitation.
In other words, the purpose of heating in the claimed invention is to reduce the hardness of a strain-hardened region due to the cutting (see applicant’s spec, [0057]). In Werz’s invention, 
With regard to the applicant’s arguments directed to Yamano (see first paragraph on page 10 of arguments), the applicant only states that “the hot press forming is performed at the temperature of AC3 plus 10C”, without providing any accompanying evidence or rationale to suggest that the combination of Werz with Yamano would not render obvious the limitation of performing a second operation or further forming operations. The applicant’s argument concerning the temperature has already been addressed in the 103 rejection; that is, although Yamano’s invention is directed to hot press forming, the purpose of performing hot press forming rather than cold press forming is that cold press forming results in work hardening [0052]. As discussed above, Werz’ invention avoids the issue of work hardening because prior to forming, the workpiece is subjected to heating which reduces the hardness of the metal workpiece [0006]. Thus, modifying Werz to include Yamano’s method of performing forming a plurality of times would result in heating the workpiece prior to each of the plurality of forming steps. Absent an indication or evidence to suggest that repeating the forming step(s) or performing a second forming operation is unconventional and/or yields unexpected results, simply repeating steps is well-understood, routine, and conventional activity, and is therefore obvious (MPEP 716.02(a); 2106.05(d) I).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735